104 F.3d 348
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Doug KING and Cheryl King, Plaintiffs, Appellants,v.Gregg KING, Defendant, Appellee.
No. 96-1756.
United States Court of Appeals, First Circuit.
Dec. 10, 1996.

Donald E. Gardner, with whom Dyana J. Crahan and Devine, Millimet & Branch Professional Association were on brief, for appellants.
Mitchell P. Utell, with whom Thomas, Utell, Van De Water & Raiche was on brief, for appellee.
D.N.H.
AFFIRMED.
Before SELYA, Circuit Judge, BOWNES, Senior Circuit Judge, and BOUDIN, Circuit Judge.
PER CURIAM.


1
Having reviewed the record, considered the parties' briefs, and entertained oral argument, we are fully persuaded that the court below neither abused its discretion in denying the plaintiffs' belated motion to amend the complaint (made roughly a year after discovery had closed) nor erred in granting summary judgment in favor of the defendant.  Since the reasons underlying these rulings are adequately illumined in the district court's opinion, see King v. King, 922 F.Supp. 700 (D.N.H.1996), we need go no further.  Instead, we affirm the judgment for substantially the reasons elucidated by Judge Devine in his well-reasoned rescript.


2
Affirmed.